Citation Nr: 1434611	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-49 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The appellant served on active duty for training (ADT) from September 1986 to January 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

The appeal was remanded by the Board in April 2012 and July 2013 for further development.  That development has been completed, and the claim is properly before the Board for adjudication.  The Board apologizes for the delay in the case.


FINDING OF FACT

A bilateral foot disorder was not manifest during service, was not manifest within one year of separation, and any current bilateral foot disorder is not attributable to service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran claimed that poorly-fitted boots worn during his period of ADT caused extreme pain during basic training, to include a 24 mile-long road march in the desert of New Mexico, and resulted in a bilateral foot condition that has persisted to the present.  To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As to the Veteran's claim that he incurred a bilateral foot disorder during a period of ADT, the Board notes that active military, naval, or air service includes any period of ADT during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ADT.  See 38 U.S.C.A. §§ 101(24), 106, 1110.

An October 1986 service treatment report shows that the Veteran reported with blisters and infection on the left foot for approximately two weeks.  Additionally, on physical examination, there was a healing blister on his right foot, three centimeters in size, above the first metatarsal phalangeal joint, with superficial inflammation.  The Veteran's service treatment records do not reference any specific diagnosis of a chronic bilateral foot disorder, providing some evidence against this claim.

Private treatment records noted assessments of possible inflammatory arthritis and polyarthralgia with regard to his complaints of bilateral foot pain.  The Board also notes findings consistent with rheumatoid arthritis and Sjogren's syndrome.

During an August 2009 RO hearing, the Veteran reported that he was issued a pair of tight boots which caused him extreme pain in the course of performing the strenuous activities of basic and infantry training.  He reported problems standing and walking for long periods of time ever since.  His uncle testified that he noticed that since the Veteran returned from military service, he limped for several years never and wore regular shoes. 

The Veteran was afforded a VA examination in January 2013, in which no current diagnosis was found, providing some evidence against this claim.  

Although the January 2013 VA examiner found that the Veteran did not have any current foot disorder, the Board determined in August 2013 that the requirement for a current disability is satisfied if there is evidence of the disability at any time since the appellant's claim (August 2007).  See McClain v. Nicholson, 21 Vet. App. 319 (2008). 

The Board therefore found the January 2013 VA opinion inadequate for the purposes of adjudicating the appeal, and an additional medical opinion addressing the etiology of the Veteran's bilateral foot disorder was requested.  That addendum was provided in August 2013, noting that the Veteran's normal examination of the bilateral feet indicated that it was less likely than not that any permanent disability was caused by tight boots during ADT.  It was further noted that the Veteran wore tight boots for a short period many years ago, and that wearing tight shoes temporarily will not result in permanent changes to the structure of the feet, providing highly probative evidence against this claim.

A second addendum, dated in October 2013, found that the Veteran never had rheumatoid arthritis, inflammatory arthritis, or Sjogren's syndrome, as these are chronic diseases that require constant medical treatment.  The examiner stated that the Veteran was not receiving any such treatment and never had.  It was pointed out that he was seen by a rheumatologist years ago, but no definite diagnosis was provided, and no treatment was received.  Further, current objective findings do not reveal any diagnosis of the bilateral feet.  There was no weakness, fatigability, or incoordination to limit his function or activities of daily living.  As such, the examiner opined that the Veteran did not have a current disability, and that it was less likely than not that he ever had a foot disability in the past which was incurred in or related to his service.  Even if he did carry such a diagnosis, it was noted that tight shoes cannot cause inflammatory disease, such as rheumatoid arthritis, Sjogren's disease, or polyarthralgia, as such relationship had never been demonstrated, providing more evidence against this claim.

Based on the foregoing, the Board finds that the most probative evidence of record establishes any current bilateral foot disorder, if such a disorder ever existed, is not related (less likely than not - a less than 50% chance) to any incident of his military service.  Further, although the Board conceded that a current diagnosis is of record, there is no medical evidence within the record to support an etiological relationship to his period of ADT and any such diagnosis.  Without such a link, service connection may not be established.  In fact, there is now evidence against this link.

Regarding the Veteran's assertions that he developed a chronic disorder of the bilateral feet during his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, while the Veteran is competent to state that his feet hurt in service and have ever since, he has not been shown competent to provide a diagnosis of any foot disorder, and the medical evidence of record would not support the grant of service connection for any foot disorder which does exist.  As such, and the Veteran's statements alone are not sufficient to establish a medical nexus in this case.    

In sum, the competent evidence does not establish that any disorder of the right or left foot is related to the Veteran's period of active duty.  Moreover, the most probative medical evidence of record has demonstrated that polyarthralgia and inflammatory arthritis were assessed as possible diagnoses more than one year following separation, and as such are not presumptively-related to the Veteran's period of active service.  Instead, the most probative VA medical opinion of record noted that the Veteran does not currently have a disorder of the bilateral feet, that he never actually had rheumatoid arthritis, inflammatory arthritis, or Sjogren's syndrome, and that even if he carried one of these diagnoses, such diagnosis would not be the result of tight shoes in service.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.

The Duty to Assist

Finally, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in August 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in November 2007.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As noted above, the most recent VA opinion from October 2013 discussed all applicable medical principles and is adequate upon which to decide the claim at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for a bilateral foot disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


